MEMORANDUM OPINION
 
No. 04-10-00871-CR
 
Steve Dominguez,
Appellant
 
v.
 
The State of Texas,
Appellee
 
From the 186th
Judicial District Court, Bexar County, Texas
Trial Court No. 2008CR6504
Honorable Maria
Teresa Herr, Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Sandee
Bryan Marion, Justice
 
Delivered and
Filed:  February 2, 2011
 
DISMISSED
 
           Appellant has filed a
motion to dismiss his appeal.  The motion is granted, and this appeal is
dismissed.  See Tex. R. App. P.
42.2(a).
PER
CURIAM
DO NOT PUBLISH